                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

DANTE CRIDDLE,                             )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )      Case No. 1:19 CV 79 RWS
                                           )
JASON LEWIS, et al.,                       )
                                           )
            Defendants.                    )

                            MEMORANDUM AND ORDER

       Defendants having stated that the entirety of the alleged video incident has been

produced to the plaintiff and that all relevant written policies have now been produced,

the Show Cause Order will be deemed satisfied. The Court cannot compel defendants to

produce a video that does not exist. What evidentiary impact the existence (or non-

existence) of the video recording may have at trial is not before me at this time, but the

Court must accept counsel’s statement made as an officer of the Court that all relevant

video recordings of the incident at issue in this case have been produced.

       Accordingly,

       IT IS HEREBY ORDERED that the Show Cause Order issued on January 8,

2020 is deemed satisfied and no sanctions will issue.




                                  __________________________________
                                  RODNEY W. SIPPEL
                                  UNITED STATES DISTRICT JUDGE
Dated this 15th day of January, 2020.
